Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
1.	The application of Huang et al. for the "COMMUNICATION APPARATUS AND COMMUNICATION METHOD" filed 07/20/2021 has been examined.  This application is a continuation of 16/603,574 filed 10/07/2019, now U.S. Patent #11,102,723 which is a national stage entry of PCT/JP2018/007684, International Filing Date: 03/01/2018 which Claims Priority from Provisional Application 62491113, filed 04/27/2017, and claims foreign priority to 2017-133118, filed 07/06/2017 filed in Japan.  Claims 1-7 are pending in the present application. 

2.         The applicant should use this period for response to thoroughly and very closely proof read and review the whole of the application for correct correlation between reference numerals in the textual portion of the Specification and Drawings along with any minor spelling errors, general typographical errors, accuracy, assurance of proper use for Trademarks TM, and other legal symbols @, where required, and clarity of meaning in the Specification, Drawings, and specifically the claims (i.e., provide proper antecedent basis for “the'' and “said'' within each
claim).  Minor typographical errors could render a Patent unenforceable and so the applicant is
strongly encouraged to aid in this endeavor.
Specification
3.	The disclosure is objected to because of the following informalities: 
The status of the related application USSN#16/614,779 noted on page 1, first paragraph need to be updated.  This application is now US Patent#11,083,040.  Appropriate correction is required.
	Claim Objections
4.       Claim 9 is objected to because of the following informalities: The claim recites the clause with the optional language “configured to”.   In order to present the claim in a better form and to describe a positive or require steps/function to be performing (i.e. using the claim language that does not suggest or make optionally but required steps to be performed), applicant is suggested to revise the claim language such that the steps/functions, which follows “configured to”, to be performed are required (not optional). Appropriate correction is required. 

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art. 
2. Ascertaining the differences between the prior art and the claims at issue. 
3. Resolving the level of ordinary skill in the pertinent art.
 4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.       This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

7.	Claims 1-2, 4-7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jafarian et al. (US#9,544,848) in view of Huang et al. (US#10,194,394).  
Regarding claim 1, the references disclose a method and system for power state management in a wireless communications utilizing low power wake up receiver negotiation procedure, according to the essential features of the claim.  Jafarian et al. (US#9,544,848) discloses a station (see Fig. 2, item 202; Col. 6, line 22 to Col. 7, line 13) comprising: circuitry which, in operation, alternates between a wake-up radio (WUR) awake state and a WUR doze state when the station is in a WUR mode (Fig. 2; item 230; Col. 13, line 64 to Col. 14, line15 & Col. 15, lines 5-43: wake-up circuit 230 for communicating very short paging messages for wireless receivers); a receiver which, in the WUR awake state, receives a WUR frame, and, in the WUR doze state, does not receive the WUR frame (Fig. 2; item 228; Col. 13, line 64 to Col. 14, line15 & Col. 15, lines 5-43: wake-up circuit 230 comprising a second, low power receiver 228 in a doze or in an awake state); and wherein when the receiver receives a WUR wake-up frame, the station follows a power save (PS) operation (see Fig. 2; Col. 15, line 14 to Col. 16, line 9).
Although Jafarian reference does not disclose explicitly the WUR wake-up frame.  However, Jafarian teach in Figs. 3A, B examples of a low power wake up signal 300a, b includes a first portion 302b for`low power wake up preamble’ and a second portion 304b, following the first portion 302a, includes encoded information for ‘low power wake-up signal’ (Col. 18, lines 7-35).  Furthermore, in the IEEE 802.11ba Task Group (TGba), low-power wake-up radio (LP-WUR) has gained a lot of interest. The idea of the LP-WUR is to utilize an extremely low power radio such that a device can be in listening mode with minimum capability and consume extremely low power.  If the main radio is required for data transmission, a wake-up packet may be sent out by a peer device to wake-up the main wireless local area network (WLAN) radio (e.g., Wi-Fi radio), and are well known in the art.  In the same field of endeavor, Huang et al. (US#10,194,394) teaches in Fig. 4 a block diagram illustrated an example IEEE 802.11 communications system 400 with a low-power wake-up radio (LP-WUR) 425 is operated, in which the WLAN radio 415 of the transmitter 405 transmits one or more wake-up packets 430. One of the wake-up packets 430 is received at the LP-WUR 425 of the receiver 420. Upon receiving the wake-up packet 430, the LP-WUR 425 sends a wake-up signal 440, which causes the WLAN radio 420 of the receiver 410 to turn on. The WLAN radio 415 of the transmitter 405 transmits data packet(s) 435 to the WLAN radio 420 of the receiver 410, and the WLAN radio 420 of the receiver 410 receives the data packet(s) 435 (Col. 12., line 36 to Col. 13, line 5).
Regarding claim 2, the reference further teach wherein after the receiver receives the WUR wake-up frame, the station elicits a transmission of buffered data from an access point (AP) in the PS operation (Jafarian et al.: Col. 8, lines 35-52  & Col. 9, lines 41-56).
Regarding claims 4-5, the reference further teach wherein the receiver receives the WUR wake-up frame with an indication of group/individually addressed buffered data (Jafarian et al.: Figs. 19-22; Col. 10, lines 43-67 & Col. 11, lines 56-67).
Regarding claims 6-7, the reference further teach wherein when the receiver/transmitter, in the PS operation, receives/transmits a frame indicating that more data is not buffered for/at the station at the AP, the station enters a doze state (Jafarian et al.: Col. 8, lines 35-52 & Col. 15, lines 14 to Col. 16, line 9; Col. 20, lines 49-54).
One skilled in the art would have recognized the need for effectively and efficiently power state management in a wireless communications utilizing low power wake up receiver negotiation procedure, and would have applied Huang’s novel use of the integration of wake-up radio with existing power save protocol into Jafarian's devices for communicating very short paging messages for wireless receivers.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention, to use Huang’s integration of WUR with existing power save protocol into Jafarian's methods and apparatus for communicating short paging messages in a wireless communication network with the motivation being to provide a method and apparatus for power management mode change in wireless communications.
Allowable Subject Matter
6.	Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
7.       The following is an examiner's statement of reasons for the indication of allowable subject matter: The closest prior art of record fails to disclose or suggest wherein the control
circuitry, in operation, performs generating a PS poll frame which elicits the transmission of the buffered data from the AP in the PS operation, as specifically recited in the claims.
Double Patenting

10.       A rejection based on double patenting of the ''same invention'' type finds its support in
the language of 35 U.S.C. 101 which states that ''whoever invents or discovers any new and
useful process ... may obtain : patent therefor ...'' (Emphasis added). Thus, the term ''same
invention'' in this context, means an invention drawn to identical subject matter. See Miller v.
Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957);
and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).

11.       The nonstatutory double patenting rejection is based on a judicially created doctrine
grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or
improper timewise extension of the ''right to exclude'' ranted by a patent and to prevent possible
harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed.
Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686
F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA
1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claim an invention made as a result of activities undertaken with the scope of a join research agreement A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).  
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.

12.	Claims 1-7 of the present application Serial No. 17/380,834 (hereinafter Application ‘834) rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11,102,723 (hereinafter patent ‘723), since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent. Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims are equivalent in scope and embodiment. The language of the two claims is substantially identical and is equivalent in functioning. All of the structural elements of the patent claims are present in the pending claims, defined with either identical or equivalent language. Additionally, the functional language, scope and embodiment reflects identical operation, purpose, application, and environment.
With respect to the specific limitations, claims 1-14 of patent ‘723 are equivalent to the combination from pending claims 1-7 of Application ‘834 for facilitating power state management in wireless communication system utilizing low power wake up receiver negotiation procedure.  Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before.  In re Karlson, 136 USPQ 184 (CCPA). Also note Ex parte Rainu, 168 USPQ  375 (Bd. App. 1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art.
Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The Sun et al. (US#2018/0288703) is cited to show the power state management of wireless device equipped with wake up radio.
The Hwang et al. (US#2019/0327672) show the method and apparatus for initial negotiation in wireless LAN.
The Huang et al. (US#10,687,282) shows integration of WUR with existing PS protocol.
The Huang et al. (US#10,499,335) show low-power wake up receiver negotiation proced.
The Huang et al. (US#10,194,394) shows integration of WUR with existing PS protocol.
The Huang et al. (US#9,924,462) shows low-power wake up receiver negotiation proced.
The Kim et al. (US#2020/0029276) method for operating WUR in WLAN system.
The Kim et al. (US#2020/0196243 Method for receiving frame in wireless LAN system. 
The Fang et al. (US#2017/0332327) low power receiver for wireless communication. 
The Wang et al. (US#2019/0357143) method for efficient medium access for WURs.
The Menard (US#2003/0119568) shows device with passive receiver.

14.	Applicant's future amendments need to comply with the requirements of MPEP § 714.02, MPEP § 2163.04 and MPEP § 2163.06.
"with respect to newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims." See MPEP § 714.02 and § 2163.06 ("Applicant should * * * specifically point out the support for any amendments made to the disclosure."); and MPEP § 2163.04 ("If applicant amends the claims and points out where and/or how the originally filed disclosure supports the amendment(s), and the examiner finds that the disclosure does not reasonably convey that the inventor had possession of the subject matter of the amendment at the time of the filing of the application, the examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims."). See In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) In re Wertheim, 541 F.2d at 262,191 USPQ at 96 (emphasis added).  "The use of a confusing variety of terms for the same thing should not be permitted.
New claims and amendments to the claims already in the application should be scrutinized not only for new matter but also for new terminology. While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure certainty in construing the claims in the light of the specification." Ex parte Kotler, 1901 C.D. 62, 95 O.G. 2684 (Comm'r Pat. 1901). See 37 CFR 1.75, MPEP § 608.01 (i) and § 1302.01.

15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to M. Phan whose telephone number is (571) 272-3149.  The examiner can normally be reached on Mon - Fri from 6:00am to 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sefcheck Gregory, can be reached on (571) 272-3098.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.

16.    Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at toll free 1-866-217-9197.

Mphan
10/03/2022  
/MAN U PHAN/Primary Examiner, Art Unit 2477